Citation Nr: 1235946	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

A hearing disorder was not manifested to a compensable degree within one year from the date of separation from service; and the Veteran's current hearing loss and tinnitus disorders, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, are unrelated to noise exposure in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service; and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service; and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSIONS
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

Duties to Notify and Assist

Before addressing the merits of the issues decided in this decision, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of a letter from the AMC to the Veteran, dated in June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA notice was provided to the appellant by letter dated in August 2009; prior to the RO's September 2009 rating decision.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The notice included a listing of evidentiary sources other than service records to support the claim. 

The Veteran was additionally notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  He was also apprised of how VA determines disability ratings and effective dates.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as necessitated by the facts and circumstances in this case.  Specifically, the RO obtained service treatment records, and there is no allegation of any extant medical records related to hearing loss.  In addition, the Veteran was accorded a VA examination in October 2011 regarding his hearing loss and tinnitus, and the report of this examination is sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  The examiner reviewed the claims file, and discussed the Veteran's history and symptoms with the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  She also performed requisite testing, provided a diagnosis, and provided an opinion with supporting rationale.  See Martinak v. Nicholson, 21 Vet. App. 4447, 455 (2007).  The Board accordingly finds this evidence to be sufficient for a decision in this matter, so further examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes the Veteran's request in his 2009 claim for service connection that the VA examiner should opine as to the etiology of his hearing loss and tinnitus if it was determined that these disorders were not related to service.  Although this was not done, there is no requirement in VA caselaw, statutes, or regulations that this be done, and the Board finds no need for it in this particular case, so remand for a new examination and opinion is not warranted.  Cf Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing, in essence, that remand is not warranted in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.

In his July 2009 claim for service connection, the Veteran reported that he performed parachute jumps during service, and said that he was not provided "proper ear protection" during these jumps.  He maintains that this in turn caused acoustic trauma that in turn led to his current hearing loss and tinnitus.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 C.F.R. § 3.303(a). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 
In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110, as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

For the reasons that follow, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  

As regards the merits of the Veteran's claims, his DD-214 confirms that he was assigned to the Administration Section of the 101st Admin Company, Spt Battalion, 101st Airborne.  His military occupational specialty was Personnel Specialist.

Service treatment records include the report of an April 1964 induction examination.  Audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right ear
5
0
5
5
10
Left ear
5
5
0
5
5

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
20
10
15
15
15
Left ear
20
15
10
25
20

Audiometric testing during the Veteran's April 1966 separation examination found as follows:

Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
-
0
Left ear
0
0
0
-
0

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
15
10
10

5
Left ear
15
10
10

5

These records show normal hearing during service.  In fact, the Veteran's hearing was apparently better during his 1966 separation examination that at the time of his enlistment, and the Veteran denied any ear or hearing problems during both examinations.

As stated before, in July 2009 the Veteran filed his claim for service connection for hearing loss and tinnitus, and in October 2011, he was provided a VA audiology examination.  During the examination he complained of difficulty hearing in both ears; worse in the left ear.  He also complained of difficulty hearing in background noise or when in large groups of people, and of a buzzing in his left ear for the past year or so.  He denied any otosurgeries, recent ear infections, or use of ototoxic drugs.  He reported that he had worked as a mechanic for four years before his enlistment into service, and as a paratrooper during his two years of service, which he says he did without hearing protection.  He reported that he then worked in construction for 15 years after service, followed by a management position in a construction team for 27 years.  The results of audiology testing were:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
10
50
45
Left ear
30
30
30
50
85

The Maryland CNC Word List Recognition Scores were 100 percent in the right ear and 98 percent in the left ear, which the examiner remarked were excellent bilaterally.  The diagnosis was normal hearing for the right ear with the exception of a moderate sensorineural hearing loss from 3000 to 4000 Hertz; mild sloping to severe mixed hearing loss for the left ear; and tinnitus.  The examiner then opined that as the Veteran had normal hearing bilaterally on enlistment and at separation, and as there are no complaints of hearing loss or tinnitus in military records, or made by the Veteran during his separation examination, the Veteran's hearing loss and tinnitus are not related to his military service.  

There is no post-service medical evidence related to any hearing impairment other than the October 2011 VA examination evidence.

Although the evidence confirms the existence of hearing loss, per VA standards, since 2011, the Board finds compelling the absence of any contemporaneously made complaints of hearing loss or tinnitus during service or within the year after service, since this was the timeframe approximate to the Veteran's in-service noise exposure.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (providing that there is a plausible basis for a finding that a lack of contemporaneous evidence has greater probative value than a remote recollection of events).  

Additionally, while the Veteran now claims that he had hearing loss and tinnitus during service, the Board finds that less credible, particularly as he denied any ear and hearing problems during his separation examination.  See Goodsell v. Brown, 5 Vet. App. 36, 42 (1993) (The Board must analyze the credibility and weight of all the evidence to determine probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any [favorable evidence]); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (The Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence); and Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements).  Although the Veteran was undoubtedly exposed to aircraft noise as a member of an Airborne unit, there is, again, no contemporaneous record of hearing loss or tinnitus during service or within the year after service.  In fact, there is no mention of hearing loss or tinnitus until the Veteran's 2009 claim for service connection, more than 40 years after service; and the Board finds this significant lapse in time after service to be probative evidence against the Veteran's claim.  The Board further notes the Veteran's report during his October 2011 examination of pre-service occupational noise exposure as a mechanic for four years, and post-service occupational noise as a construction laborer for 15 years, which could also account for his subsequent hearing problems.  In any event, there is no competent medical evidence which suggests that the Veteran's hearing loss or tinnitus is due to his in-service noise exposure.

The Board notes the representative's contention that the audiology portion of the Veteran's 1966 separation examination report may be flawed, but as the Veteran himself denied any hearing loss or other ear problems during that examination, and as there is no medical or lay evidence during service and, indeed, for more than 40 years thereafter, that contravenes the 1966 examination findings, the Board finds the 1966 audiometry report to be competent and probative medical evidence of the Veteran's hearing at that time.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  And, according to the 2011 VA audiology examiner, given the normal examination findings during service; the absence of any complaints during service; and the Veteran's denial of any problems during his separation examination; the Veteran's hearing problems are not related to service.  The Board finds this opinion, which was based on careful review of the medical evidence of record; consideration of the Veteran description of his pre-service, in-service, and post-service noise exposure and symptoms; consideration of the Veteran's subjective complaints and the results of audiology testing; which included a detailed rationale in support of the examiner's opinion; and which is uncontroverted by any other medical evidence of record; to be highly probative evidence against the Veteran's claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In so finding, the Board recognizes that the Veteran is competent to describe his symptoms (see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); however, to the extent that his statements are offered as proof of continuity, the Board does not find these assertions of continuity to be credible.  

As to some of the factors that go into making these determinations, both the Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza, 7 Vet. App. 498, 511 (the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  

Based on prior inconsistent statements regarding the onset of the Veteran's hearing problems the Board does not find the Veteran's recent allegation of continuity of symptomatology after service, at least as far as it relates to in-service noise exposure, to be credible, and it is accorded less probative weight.  Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

In addition, to the extent that the Veteran's statements are offered as a lay opinion on causation, that is, an association between his current hearing loss and tinnitus disorders and service, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge.  See Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

As regards the Veteran's opinion that his hearing loss and tinnitus are related to his in-service noise exposure, no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer a medical diagnosis or opinion.

Considering the lapse in time between the Veteran's in-service noise exposure and total absence of evidence of any hearing disorder for more than 40 years after service, and considering the Veteran's 20 plus years of pre- and post-service exposure to construction noise, the Board finds that an opinion as to an association between this Veteran's hearing loss and service is rationally beyond the Veteran's lay capacity and his statements are not competent medical evidence on the question of causation and are of no probative weight.  Id.  

Where, as here, the determinative question involves a nexus or causation, and a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

The record does not contain competent medical evidence which suggests that the Veteran's hearing loss or tinnitus is related to service.  On the contrary, a VA examiner maintains that the disorders are not related to service, and the record contains no medical evidence to the contrary.  The weight of the evidence is consequently against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  As the weight of the evidence is decidedly against the Veteran's claims, service connection for bilateral hearing loss, and service connection for tinnitus, on a direct and presumptive basis must be denied, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.303, 3.309.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


